 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHERINE E. SCHUH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00268-NONE-SKO
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                         FINDINGS AND ORDER
14   FERNANDO VALENCIA,                                 DATE: April 20, 2020
                                                        TIME: 1 p.m.
15                                Defendant.            COURT: Hon. Sheila K. Oberto
16

17          This case is set for status on April 20, 2020. On March 17, 2020, this Court issued General

18 Order 611, which suspends all jury trials in the Eastern District of California scheduled to commence

19 before May 1, 2020. This General Order was entered to address public health concerns related to

20 COVID-19.

21          Although the General Order addresses the district-wide health concern, the Supreme Court has

22 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

23 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

24 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

25 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

26 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

27 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

28 orally or in writing”).

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 3 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 4 justice served by taking such action outweigh the best interest of the public and the defendant in a

 5 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 6 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 7 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 8 a speedy trial.” Id.

 9          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

14 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

15 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

16 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

17 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

21 for the [event]. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

22 continuance must be “specifically limited in time”).

23                                                 STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

25 through defendant’s counsel of record, hereby stipulate as follows:

26          1.      By previous order, this matter was set for status on April 20, 2020.

27          2.      By this stipulation, defendant now moves to continue the status conference until June 29,

28 2020, and to exclude time between April 20, 2020, and June 29, 2020, under Local Code T4.

      STIPULATION REGARDING EXCLUDABLE TIME                2
      PERIODS UNDER SPEEDY TRIAL ACT
 1          3.     The parties agree and stipulate, and request that the Court find the following:

 2                 a)      The government has represented that the discovery associated with this case

 3          includes investigative reports and related documents, search warrants, and numerous

 4          photographs. All of this discovery has been either produced directly to counsel and/or made

 5          available for inspection and copying.

 6                 b)      Counsel for defendant desires additional time to review the current charges and

 7          the discovery, consult with his client, and engage in settlement discussions with the government.

 8                 c)      Counsel for defendant believes that failure to grant the above-requested

 9          continuance would deny him/her the reasonable time necessary for effective preparation, taking

10          into account the exercise of due diligence.

11                 d)      The government does not object to the continuance.

12                 e)      In addition to the public health concerns cited by General Order 611 and

13          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

14          this case because counsel or other relevant individuals have been encouraged to telework and

15          minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

16          contact should the hearing proceed.

17                 f)      Based on the above-stated findings, the ends of justice served by continuing the

18          case as requested outweigh the interest of the public and the defendant in a trial within the

19          original date prescribed by the Speedy Trial Act.

20                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

21          et seq., within which trial must commence, the time period of April 20, 2020 to June 29, 2020,

22          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

23          because it results from a continuance granted by the Court at defendant’s request on the basis of

24          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

25          of the public and the defendant in a speedy trial.

26          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

27 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

28 must commence.

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
 1            IT IS SO STIPULATED.

 2

 3
     Dated: March 24, 2020                          MCGREGOR W. SCOTT
 4                                                  United States Attorney
 5
                                                    /s/ KATHERINE E. SCHUH
 6                                                  KATHERINE E. SCHUH
                                                    Assistant United States Attorney
 7

 8
     Dated: March 24, 2020                          /s/ Darryl Young
 9                                                  Darryl Young
10                                                  Counsel for Defendant
                                                    FERNANDO VALENCIA
11

12

13
                                              ORDER
14

15 IT IS SO ORDERED.

16
     Dated:     March 24, 2020                            /s/   Sheila K. Oberto       .
17                                            UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME     4
      PERIODS UNDER SPEEDY TRIAL ACT
